DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments and Arguments
The examiner has carefully considered the applicant’s amendments and arguments. The reason that the claims are not allowable in the examiner’s view is that the claims simply use very, very generic language.

(1) There is nothing defining what an external device in the amended claims should be.

To illustrate this point, the applicant’s response of 8/9/2022 states on page 20,
“the specific external device can be one selected from a group consisting of an electronic scale, a barcode scanner, a network scanner, a network camera, a fluid meter, a water flow meter, and a GPS coordinate locating device.”

But in fact, such language does not appear in any of the instant claims. Nothing in the claims defines what the external device is.

(2) Park et al. communicates with external devices, at least in order to achieve location tracking. This communication broadly constitutes connection with one or more specific external devices.

Indeed Park et al. teaches at paragraph 0033 there is a sensor that can sense location of the RFID tag. As anyone familiar with the location sensing knows, location sensing *requires* communication with external devices. Communication with an external device is a kind of connection.

More particularly, a GPS sensor would be in communication with 4 GPS satellites, in order to determine distance (via time differential) with each satellite. Then by triangulation (one of the GPS satellites serves as a backup or check) location can be calculated. Each of these GPS satellites constitutes a specific external device, broadly speaking.
Other alternative ways of location tracking include using the known location of nearby cell phone towers or using the known location of connected network devices that have physical addresses on the Internet. Again, each of these location measuring techniques constitutes connecting to a specific external device, broadly speaking.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (US 2011/0147468).

The examiner maintains that the claims remain generic, with little departure from a conventional RFID tag.

What does the examiner mean by generic? Here are a number of examples from the claims where elements are recited that are actually generic to small stand-alone computing devices like electronic tags:
‘application function’ – no specific application is recited. Naturally electronic tags are intended to carry out some application. They all have a purpose.
‘coupled to an object’ – without specifying what the object or specific use is, most any electronic tag can work. Park et al. teaches (paragraphs 0017 and 0033) that the electronic tags are connectable to various objects.
‘variable state code’ and ‘variable parameter code’ – these are generic data variables. Of course any computing device, including an electronic tag, is full of many data variables.
‘first state’ – any value of any variable in computing is a ‘state’
‘a reader’ – electronic tags generally communicate with readers and particularly Park et al. discusses readers at paragraphs 0005, 0026, 0028, 0031 and 0035.
‘specific external device’ – device is a generic word. As noted, the applicant’s response of 8/9/2022 states on page 20, “the specific external device can be one selected from a group consisting of an electronic scale, a barcode scanner, a network scanner, a network camera, a fluid meter, a water flow meter, and a GPS coordinate locating device” but not one of these appears in any of the claims. 

The one area where the claims, as amended, depart from a conventional RFID tag is that there is a variable that maintains at least one state in a first location, and a different state in a second location.

Park et al. teaches,
“[0033] FIG. 5 shows a constitution of the RFID tag 100 shown in FIG. 3 to which an indicator 250 and a sensor 260 are added. The indicator 250 may indicate various pieces of information relating to the RFID tag 100 such as a current state and location of the RFID tag 100, and may be a light-emitting diode (LED) in an exemplary embodiment of the present invention. The sensor 260 is intended to recognize various pieces of information relating to the RFID tag 100 such as a current state and location of the RFID tag 100, and may be a temperature sensor in an exemplary embodiment of the present invention. The RFID tag 100 shown in FIG. 5 can identify a state of objects such as medical materials (e.g., blood) and groceries at a relatively long distance.”

It appears that the tag is able to indicate its own location through indicator 250. In addition, the tag is able to sense through sensor 260 some information related to its current location.

Clearly, if the tag detects a location different from its current state, the tag will acquire a new state reflective of the new location (the location state is current after all, and to state current, it must update when the location changes).

This generally meets the limitations of the claims.

Indeed Park et al. teaches at paragraph 0033 there is a sensor that can sense location of the RFID tag. As anyone familiar with the location sensing knows, location sensing *requires* communication with external devices. Communication with an external device is a kind of connection.

More particularly, a GPS sensor would be in communication with 4 GPS satellites, in order to determine distance (via time differential) with each satellite. Then by triangulation (one of the GPS satellites serves as a backup or check) location can be calculated. Each of these GPS satellites constitutes a specific external device, broadly speaking.
Other alternative ways of location tracking include using the known location of nearby cell phone towers or using the known location of connected network devices that have physical addresses on the Internet. Again, each of these location measuring techniques constitutes connecting to a specific external device, broadly speaking.

As the examiner has emphasized in this and the previous action, the claims overall are very generic to ordinary RFID tags. As the examiner has stated above, the recent amendments depart from a generic tag in that there is a location state in the tag, and that this location changes as the tag is determined to be in a second (or third) location. Park et al. broadly teaches this limitation, and there must be connection to specific external devices for location sensing, namely GPS satellites, cell towers, or devices on the Internet with a known location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876